Name: 88/300/EEC: Commission Decision of 16 May 1988 accepting an undertaking concerning certain electronic typewriters assembled or produced in the Community
 Type: Decision
 Subject Matter: nan
 Date Published: 1988-05-21

 Avis juridique important|31988D030088/300/EEC: Commission Decision of 16 May 1988 accepting an undertaking concerning certain electronic typewriters assembled or produced in the Community Official Journal L 128 , 21/05/1988 P. 0039 - 0040*****COMMISSION DECISION of 16 May 1988 accepting an undertaking concerning certain electronic typewriters assembled or produced in the Community (88/300/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2176/84 of 23 July 1984 on protection against dumped or subsidized imports from countries not members of the European Economic Community (1), as amended by Regulation (EEC) No 1761/87 (2), and in particular Article 13 (10) thereof, After consultations within the Advisory Committee as provided for under the above Regulation. Whereas: A. Procedure (1) In July 1987, the Commission received a complaint lodged by CETMA, the Committee of European Typewriter Manufacturers, on behalf of French, German and Italian producers of electronic typewriters whose collective output constitutes practically all Community production of the product in question. The complaint contained sufficient evidence that, following the opening of the investigation on electronic typewriters originating in Japan (3), a number of companies were assembling electronic typewriters in the Community under the conditions referred to in Article 13 (10) of Regulation (EEC) No 2176/84. After consultation, the Commission accordingly announced, by notice published in the Official Journal of the European Communities (4), the initiation of an investigation, under Article 13 (10) of the anti-dumping legislation, concerning electronic typewriters assembled in the Community by the following companies: - Silver Reed International (Europe) Ltd, Watford, United Kingdom, - Brother Industries (UK) Ltd, Wrexham, United Kingdom, - Kyushu Matsushita (UK) Ltd, Newport, United Kingdom, - Sharp Manufacturing Company of UK, Wrexham, United Kingdom, - Canon Bretagne SA, LiffrÃ ©, France, - TEC Elektronik-Werk GmbH, Braunschweig, Germany. B. Termination of the investigation and extension of the duty (2) As a result of this investigation the proceeding was terminated without the extension of the anti-dumping duty with regard to TEC-Elektronik GmbH and Brother Industries (UK) Ltd by Commission Decision 88/226/EEC (5). (3) For all other companies referred to under point 1, and after taking into consideration the circumstances of each case, Council Regulation (EEC) No 1022/88 (6) extended the anti-dumping duty imposed by Regulation (EEC) No 1698/85 (7) to certain typewriters assembled in the Community by these companies. C. Undertakings (4) In March 1988, Kyushu Matsushita offered an undertaking. The Commission verified, at the premises of the company concerned, that the undertaking removed the conditions justifiying the extension by Regulation (EEC) No 1022/88 of the anti-dumping duty to typewriters assembled in the Community. In the light of the undertaking offered and of the results of the verification, and after consultation, the Commission is satisfied that the changes in the sourcing of parts and materials and of other aspects of Kyushu Matsushita's assembly or production operation in the Community are sufficient for the undertaking to be accepted. (5) The Council has therefore, by Regulation (EEC) No 1329/88 (1), appropriately amended Regulation (EEC) No 1022/88, which extended the duty to products assembled or produced in the Community by, inter alia, Kyushu Matsushita, HAS DECIDED AS FOLLOWS: Sole Article The undertaking offered by Kyushu Matsushita (UK) in connection with certain electronic typewriters whether or not incorporating calculating mechanisms, falling within CN codes 8469 10 00, ex 8469 21 00 and ex 8469 29 00, introduced into the commerce of the Community after having been assembled in the Community by Kyushu Matsushita (UK), is hereby accepted. Done at Brussels, 16 May 1988. For the Commission Willy DE CLERCQ Member of the Commission (1) OJ No L 201, 30. 7. 1984, p. 1. (2) OJ No L 167, 26. 6. 1987, p. 9. (3) OJ No C 83, 24. 3. 1984, p. 4. (4) OJ No C 235, 1. 9. 1987, p. 2. (5) OJ No L 101, 20. 4. 1988, p. 26. (6) OJ No L 101, 20. 4. 1988, p. 4. (7) OJ No L 163, 22. 6. 1985, p. 1. (1) OJ No L 123, 17. 5. 1988, p. 31.